Citation Nr: 1022846	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-22 499	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The Veteran had active military service from July 1967 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In August 2007, the veteran requested a Board hearing in 
Washington, DC.  He was scheduled for the requested hearing 
in July 2010.  As explained below, he withdrew his appeal 
before he could attend the hearing.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 
1967 to July 1970.

2.  On May 11, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


